Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of exportation of the merchandise involved herein such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States as follows:

Style Argentine “Undesignatei” pesos

2819 16.25
2873 18.75
2818 18.75
2817 16.75
2876 19.60
2923 33.50
>plus 1}{% sales tax, plus packing, each
*288IT IS FURTHER STIPULATED AND AGREED, that there was no higher foreign value for the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:

Style Argentine “XIniesignatei" pesos

2819 16.25]
2873 18.75
2818 18.75
2817 16.75
2876 19.60
2923 33.50
plus l}í per centum sales tax, plus packing, each
Judgment will be entered accordingly.